Exhibit 10.2
THE LUBRIZOL CORPORATION 2005 STOCK INCENTIVE PLAN
(As Amended February 22, 2010)
Section 1. Purpose.
     The purposes of The Lubrizol Corporation 2005 Stock Incentive Plan are to
encourage selected employees of The Lubrizol Corporation and its Subsidiaries
and Outside Directors of the Company to acquire a proprietary and vested
interest in the growth and performance of the Company, to generate an increased
incentive to contribute to the Company’s future success and prosperity, thus
enhancing the value of the Company for the benefit of shareholders, and to
enhance the ability of the Company and its Subsidiaries to attract and retain
individuals of exceptional talent upon whom, in large measure, the sustained
progress, growth and profitability of the Company depends.
Section 2. Definitions.
     As used in the Plan, the following terms have the meanings set forth below:
     (a) “Award” means any Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit Award, or Stock Award granted pursuant to the
provisions of the Plan.
     (b) “Award Agreement” means a written document evidencing any Award granted
hereunder, signed by the Company and delivered to the Participant or Outside
Director, as the case may be.
     (c) “Board” means the Board of Directors of the Company.
     (d) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     (e) “Committee” means a committee of not less than three (3) Outside
Directors of the Board, each of whom must be a “disinterested person” within the
meaning of Rule 16b-3(d)(3) promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or any successor rule or statute; provided, however, that with respect to
Awards granted to non-Section 16 officers, “Committee” may mean the Chair of the
Organization and Compensation Committee of the Board of Directors and at least
one other member of the Organization and Compensation Committee.
     (f) “Company” means The Lubrizol Corporation.
     (g) “Employee” means any employee of the Company or of any Subsidiary.
     (h) “Fair Market Value” means the closing price of a Share on the New York
Stock Exchange on the Grant Date (in the case of a Grant), or any other relevant
date.
     (i) “Full-value Awards” means Awards that result in the Company
transferring the full value of any underlying Share issued in the transaction.
Full-value Awards will include all Restricted Stock Awards, performance shares,
performance rights, Stock-settled SARs, and certain other stock based Awards.

 



--------------------------------------------------------------------------------



 



THE LUBRIZOL CORPORATION
2005 STOCK INCENTIVE PLAN
     (j) “Grant Date” means the date on which the Board approves the grant of an
Option, Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit
Award or Stock Award, and, with respect to a Restricted Stock Unit Award granted
to an Outside Director, the date specified pursuant to Section 10 on which such
Award is granted.
     (k) “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422A of the Code or any successor provision thereto.
     (l) “Non-Statutory Stock Option” means an Option that is not intended to be
an Incentive Stock Option.
     (m) “Option” means an option to purchase Shares granted hereunder.
     (n) “Option Price” means the purchase price of each Share under an Option.
     (o) “Outside Director” means a member of the Board who is not an employee
of the Company or of any Subsidiary.
     (p) “Participant” means an Employee who is selected by the Committee to
receive an Award under the Plan.
     (q) “Plan” means The Lubrizol Corporation 2005 Stock Incentive Plan.
     (r) “Restricted Stock Award” means an award of restricted Shares under
Section 8 hereof.
     (s) “Restricted Stock Unit Award” means an award of restricted stock units
under Section 10 hereof.
     (t) “Restriction Period” means the period of time specified in an Award
Agreement during which the following conditions remain in effect: (i) certain
restrictions on the sale or other disposition of Shares awarded under the Plan,
(ii) subject to the terms of the applicable Award Agreement, the continued
employment of the Participant, and (iii) other conditions forth in the
applicable Award Agreement.
     (u) “Shareholders’ Meeting” means the annual meeting of shareholders of the
Company in each year.
     (v) “Shares” means common shares without par value of the Company.
     (w) “Stock Appreciation Right” means the right to receive a payment in cash
or in Shares, or in any combination thereof, from the Company equal to the
excess of the Fair Market Value of a stated number of Shares at the exercise
date over a fixed price for such Shares.
     (x) “Stock Award” means the grant of Shares under the Plan.

Page 2



--------------------------------------------------------------------------------



 



THE LUBRIZOL CORPORATION
2005 STOCK INCENTIVE PLAN
     (y) “Stock-settled SAR” means the grant of a Stock Appreciation Right
whereby the appreciation of the underlying Shares (the value to the Employee
from the exercise of any Stock Appreciation Right grant) is settled in Shares,
either for the full number of Shares or the appreciation net of any tax
obligation.
     (z) “Subsidiary” means a corporation which is at least 80% owned, directly
or indirectly, by the Company.
     (aa) “Voting Stock” means the then-outstanding securities entitled to vote
generally in the election of directors of the Company.
Section 3. Administration.
     The Plan is administered by the Committee. Members of the Committee are
appointed by and serve at the pleasure of the Board, and may resign by written
notice filed with the Chairman of the Board or the Secretary of the Company. A
vacancy on the Committee will be filled by the appointment of a successor member
by the Board. Subject to the express provisions of this Plan, the Committee has
conclusive authority to select Employees to be Participants for Awards and
determine the type and number of Awards to be granted, to construe and interpret
the Plan, any Award granted hereunder, and any Award Agreement entered into
hereunder, and to establish, amend, and rescind rules and regulations for the
administration of this Plan and has additional authority as the Board may from
time to time determine to be necessary or desirable. Notwithstanding the
foregoing, the Committee does not have the discretion with respect to Restricted
Stock Awards granted to Outside Directors pursuant to Section 10 as to prevent
any Award granted under this Plan from meeting the requirements for exemption
from Section 16(b) of the Exchange Act, as set forth in Rule 16b-3 thereunder or
any successor rule or statute.
Section 4. Shares Subject to the Plan.
     (a) Subject to adjustment as provided in the Plan, the maximum number of
shares as to which Awards may be granted under this Plan is 4,000,000 Shares, of
which no more than 2,000,000 Shares can be settled as full-value Awards;
provided, however, that no more than 500,000 Shares will be available for grant
to any Participant during a calendar year. In addition to the stated maximums
described above, this Plan provides the Committee with the flexibility to
convert the Shares reserved solely for Options and the grant of Stock
Appreciation Rights into “full value” awards (e.g., restricted stock,
performance shares, etc.). Specifically:
     (i) For every Option or Stock Appreciation Right granted, the number of
Shares available for grant shall be reduced by one Share for every one Share
granted;
     (ii) For each of the first 2,000,000 Shares granted as Awards other than
Options or the grant of a Stock Appreciation Right, the number of Shares
available for grant shall be reduced by one Share for every one Share granted;
     (iii) For any Awards settled as a full-value Award in excess of the
2,000,000 Share limit, the number of Shares available for grant shall be reduced
by three Shares for every one Share granted

Page 3



--------------------------------------------------------------------------------



 



THE LUBRIZOL CORPORATION
2005 STOCK INCENTIVE PLAN
For example, if we issue 2,000,000 Shares as performance shares prior to
exhausting our pool of shares for Options, the Committee has the flexibility to
convert a portion of the remaining options into other Award types, but it must
be consistent with the 3-to-1 ratio described above.
     The Company believes this provision provides for the maximum equity plan
design flexibility while continuing to protect the long-term interests of
shareholders.
     (b) Any Shares issued hereunder may consist, in whole or in part, of
authorized and unissued Shares or treasury shares. If: (i) any Shares subject to
any Award granted hereunder are forfeited, (ii) any Award otherwise terminates
without the issuance of Shares or payment of other consideration in lieu of
Shares; (iii) Shares are used to pay the exercise price of an Option; or
(iv) Shares are withheld from issuance to pay withholding taxes, the Shares
subject to the Award, to the extent of any such forfeiture, termination or
withholding, will not again be available for issuance under the Plan.
     (c) The number of Shares which remain available for issuance pursuant to
this Plan, together with Shares subject to outstanding Awards, at the time of
any change in the Company’s capitalization, including stock splits, stock
dividends, mergers, reorganizations, consolidations, recapitalizations, or other
changes in corporate structure will be appropriately and proportionately
adjusted to reflect such change in capitalization.
Section 5. Eligibility.
     Any Employee is eligible to be selected as a Participant.
Section 6. Stock Options.
     Non-Statutory Stock Options and Incentive Stock Options may be granted
hereunder to Participants either separately or in conjunction with other Awards
granted under the Plan. Any Option granted to a Participant under the Plan will
be evidenced by an Award Agreement in the form as the Committee may from time to
time approve. Any Option will be subject to the following terms and conditions
and to any additional terms and conditions, not inconsistent with the provisions
of the Plan, as the Committee deems desirable.
     (a) Option Price. The purchase price per Share under an Option will be
fixed by the Committee in its sole discretion; provided that the purchase price
will not be less than one hundred percent (100%) of the Fair Market Value of the
Share on the Grant Date of the Option. Payment of the Option Price may be made
in cash, Shares, or a combination of cash and Shares, as provided in the Award
Agreement relating thereto.
     (b) Option Period. The term of each Option will be fixed by the Committee
in its sole discretion; provided that no Incentive Stock Option may be
exercisable after the expiration of ten years from the Grant Date.
     (c) Exercise of Option. Options may be exercisable to the extent of fifty
percent (50%) of the Shares subject thereto after one year from the Grant Date,
seventy-five percent (75%) of such Shares after two years from the Grant Date,
and one hundred

Page 4



--------------------------------------------------------------------------------



 



THE LUBRIZOL CORPORATION
2005 STOCK INCENTIVE PLAN
percent (100%) of such Shares after three years from the Grant Date, subject to
any provisions respecting the exercisability of Options that may be contained in
an Award Agreement.
     (d) Incentive Stock Options. The aggregate Fair Market Value of the Shares
with respect to which Incentive Stock Options held by any Participant which are
exercisable for the first time by such Participant during any calendar year
under the Plan (and under any other benefit plans of the Company, of any parent
corporation, or Subsidiary) will not exceed $100,000 or, if different, the
maximum limitation in effect at the Grant Date under Section 422A of the Code,
or any successor provision, and any regulations promulgated thereunder. The
terms of any Incentive Stock Option granted hereunder will comply in all
respects with the provisions of Section 422A of the Code, or any successor
provision, and any regulations promulgated thereunder.
Section 7. Stock Appreciation Rights.
     Stock Appreciation Rights may be granted hereunder to Participants either
separately or in conjunction with other Awards granted under the Plan and may,
but need not, relate to a specific Option granted under Section 6. The
provisions of Stock Appreciation Rights need not be the same with respect to
each Participant. Any Stock Appreciation Right related to a Non-Statutory Stock
Option may be granted at the same time such Option is granted or at any time
thereafter before exercise or expiration of such Option. Any Stock Appreciation
Right related to an Incentive Stock Option must be granted at the same time such
Option is granted. Any Stock Appreciation Right related to an Option will be
exercisable only to the extent the related Option is exercisable. In the case of
any Stock Appreciation Right related to any Option, the Stock Appreciation Right
or applicable portion thereof terminates and is no longer exercisable upon the
termination or exercise of the related Option. Similarly, upon exercise of a
Stock Appreciation Right as to some or all of the Shares covered by a related
Option, the related Option will be canceled automatically to the extent of the
Stock Appreciation Rights exercised, and such Shares will not thereafter be
eligible for grant under Section 4(a). The Committee may impose any conditions
or restrictions on the exercise of any Stock Appreciation Right as it deems
appropriate.
Section 8. Restricted Stock Awards.
     (a) Issuance. Restricted Stock Awards may be issued hereunder to
Participants, either separately or in conjunction with other Awards granted
under the Plan. Each Award under this Section 8 will be evidenced by an Award
document from the Company which will specify the vesting schedule, any rights of
acceleration and such other terms and conditions as the Board determines, which
need not be the same with respect to each Participant.
     (b) Registration. Shares issued under this Section 8 will be evidenced by
issuance of a stock certificate or certificates registered in the name of the
Participant bearing the following legend and any other legend required by, or
deemed appropriate under, any federal or state securities laws:

Page 5



--------------------------------------------------------------------------------



 



THE LUBRIZOL CORPORATION
2005 STOCK INCENTIVE PLAN
The sale or other transfer of the common shares represented by this certificate
is subject to certain restrictions set forth in the Award document granted to
                               (the registered owner) by The Lubrizol
Corporation dated                          , under The Lubrizol Corporation 2005
Stock Incentive Plan. A copy of the Plan and Award document may be obtained from
the Secretary of The Lubrizol Corporation.
Unless otherwise provided in the Award document from the Company, the
certificates will be retained by the Company until the expiration of the
Restriction Period. Upon the expiration of the Restriction Period, the Company
will (i) have the legend removed from the certificates for the Shares to which a
Participant is entitled in accordance with the Award document from the Company
and (ii) release the Shares to the custody of the Participant.
     (c) Forfeiture. Except as otherwise determined by the Committee at the
Grant Date, upon separation of service of the Participant for any reason during
the Restriction Period, all Shares still subject to restriction will be
forfeited by the Participant and retained by the Company; provided that in the
event of a Participant’s retirement, permanent disability, death, or in cases of
special circumstances, the Committee may, in its sole discretion, when it finds
that a waiver would be in the best interests of the Company, waive in whole or
in part any or all remaining restrictions with respect to the Participant’s
Shares. In such case, unrestricted Shares will be issued to the Participant at
the time determined by the Committee.
     (d) Rights as Shareholders. At all times during the Restriction Period,
Participants will be entitled to full voting rights with respect to all Shares
awarded under this Section 8 and will be entitled to dividends with respect to
the Shares.
Section 9. Stock Awards.
     Awards of Shares may be granted hereunder to Participants, either
separately or in conjunction with other Awards granted under the Plan. Subject
to the provisions of the Plan, the Committee has the sole and complete authority
to determine (i) the Employees to whom Awards will be granted, (ii) the time or
times at which the Awards will be granted, (iii) the number of Shares to be
granted pursuant to the Awards, and (iv) all other conditions of the Awards.
Conditions may include issuance of Shares at the time of the Award is granted or
issuance of Shares at a time or times subsequent to the time the Award is
granted, which subsequent times may be specifically established by the Committee
and/or may be determined by reference to the satisfaction of one or more
performance measures specified by the Committee. The provisions of Stock Awards
need not be the same with respect to each Participant.
Section 10. Outside Directors’ Restricted Stock Unit Awards.
     On the close of business on the date of each Annual Meeting of
Shareholders, each Outside Director will automatically be granted a number of
Restricted Stock Units equal to an amount calculated by dividing $75,000 by the
Fair Market Value of a Share on the Grant Date, which will be subject to the
following terms and conditions and to any additional terms and conditions, not
inconsistent with the provisions of the Plan, as are contained in the applicable
Award Agreement. For Outside Directors who are appointed to the Board of
Directors on a date other than an Annual Meeting of Shareholders, there will be

Page 6



--------------------------------------------------------------------------------



 



THE LUBRIZOL CORPORATION
2005 STOCK INCENTIVE PLAN
automatically granted a number of Restricted Stock Units equal to an amount
calculated by dividing $75,000 by 12 and multiplying the result by the number of
remaining full months until the next Annual Meeting of Shareholders and then
dividing that result by the Fair Market Value of a Share on the date the Outside
Director is appointed to the Board of Directors.
     (a) Vesting. Restricted Stock Unit Awards granted pursuant to this
Section 10 will vest upon the earliest to occur of the following dates:
     (i) the earlier of (A) one year after the Grant Date or (B) the next Annual
Meeting of Shareholders;
     (ii) separation from service under a retirement plan or policy of the
Company;
     (iii) death while serving as a director; or
     (iv) Change in Control pursuant to Section 11.
Section 11. Change in Control.
     (a) Notwithstanding any provision in this Plan to the contrary, in the
event of an occurrence of a Change in Control of the Company (as defined
paragraph (b)), the portion of outstanding Performance Share Unit Awards and
performance-based Restricted Stock Awards that may be paid to a Participant will
be determined based on performance as of the date of the Change in Control,
subject to the terms of the Award agreement, and outstanding Options and Stock
Appreciation Rights will become 100% exercisable, and any other outstanding
Awards (other than Restricted Stock Unit Awards, Performance Share Unit Awards
and performance-based Restricted Stock Awards) will become fully vested without
any restrictions, upon the occurrence of one or more of the following events
(regardless of whether any other reason, other than Cause (as defined below),
for such separation from service exists or has occurred, including without
limitation other employment):
     (i) Any separation from service of the Participant by the Company within
three years following the Change in Control of the Company, which separation
from service is for any reason other than for Cause, or is as a result of the
death of the Participant, or is by reason of the Participant’s disability and
the actual receipt of disability benefits pursuant to the long-term disability
plan in effect for Employees immediately prior to the Change in Control of the
Company; or
     (ii) Separation from service by the Participant of his employment with the
Company and any Subsidiary within three years after the Change in Control of the
Company upon the occurrence of any of the following events:
     (A) Failure to elect or reelect or otherwise to maintain the Participant in
the office or the position, or a substantially equivalent office or position, of
or with the Company and/or a Subsidiary, as the case may be, which the
Participant held immediately prior to a Change in Control of the Company.

Page 7



--------------------------------------------------------------------------------



 



THE LUBRIZOL CORPORATION
2005 STOCK INCENTIVE PLAN
     (B) A significant adverse change in the nature or scope of the authorities,
powers, functions, responsibilities or duties attached to the position with the
Company and any Subsidiary that the Participant held immediately prior to the
Change in Control of the Company, a reduction in the aggregate of the
Participant’s base and incentive pay opportunities, any of which is not remedied
within 10 calendar days after receipt by the Company of written notice from the
Participant of the change or reduction, as the case may be;
     (C) A determination by the Participant made in good faith that as a result
of a Change in Control of the Company and a change in circumstances thereafter
significantly affecting his position, including without limitation a change in
the scope of the business or other activities for which he was responsible
immediately prior to a Change in Control of the Company, he has been rendered
substantially unable to carry out, has been substantially hindered in the
performance of, or has suffered a substantial reduction in, any of the
authorities, powers, functions, responsibilities or duties attached to the
position held by the Participant immediately prior to the Change in Control of
the Company, which situation is not remedied within 10 calendar days after
written notice to the Company from the Participant of such determination;
     (D) The liquidation, dissolution, merger, consolidation or reorganization
of the Company or transfer of all or a significant portion of its business
and/or assets, unless the successor or successors (by liquidation, merger,
consolidation, reorganization or otherwise) to which all or a significant
portion of its business and/or assets have been transferred (directly or by
operation of law) assumes all the duties and obligations of the Company under
this Agreement;
     (E) The Company relocates its principal executive offices, or requires the
Participant to have his principal location of work changed, to any location
which is in excess of 25 miles from the location thereof immediately prior to
the Change of Control of the Company or to travel away from his office in the
course of discharging his responsibilities or duties hereunder significantly
more (in terms of either consecutive days or aggregate days in any calendar
year) than was required of him prior to the Change of Control of the Company
without, in either case, his prior written consent.
     (b) For purposes of this Plan, a “Change in Control of the Company” means
the occurrence of any of the following events:
     (i) The date that any one person, or more than one person acting as a
group, acquires ownership of stock of the Company that, together with the stock
held by such person or group, constitutes more than 50 percent of the total fair
market value or total voting power of the stock of the Company.
     (ii) The date any person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or person) ownership of stock of the
Company possessing 30 percent or more of the total voting power of the stock of
the Company.

Page 8



--------------------------------------------------------------------------------



 



THE LUBRIZOL CORPORATION
2005 STOCK INCENTIVE PLAN
     (iii) The date a majority of members of the Company’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s board of directors
before the date of the appointment or election.
     (iv) The date that any person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company that
have a total gross fair market value equal to or more than 40 percent of the
total gross fair market value of all of the assets of the Company immediately
before the acquisition or acquisitions.
For purposes of this Section 11(b) of the Plan, the terms “person” and “group”
have the same meaning as provided in Section 13(d)(3) or 14(d)(2) of the
Exchange Act.
     (c) For purposes of this Section 11 of the Plan, “Cause” means that, prior
to any separation from service pursuant to Section 11(a) hereof, the Participant
committed:
     (i) an intentional act of fraud, embezzlement or theft in connection with
his duties or in the course of his employment with the Company and/or any
Subsidiary;
     (ii) intentional wrongful damage to property of the Company and/or any
Subsidiary;
     (iii) intentional wrongful disclosure of secret processes or confidential
information of the Company and/or any Subsidiary; or
     (iv) intentional wrongful engagement in any Competitive Activity (as
defined below);
and any such act materially is harmful to the Company. For purposes of this
Agreement, no act, or failure to act, on the part of the Participant will be
deemed “intentional” if it was due primarily to an error in judgment or
negligence, but will be deemed “intentional” only if done, or omitted to be
done, by the Participant not in good faith and without reasonable belief that
his action or omission was in the best interest of the Company. Notwithstanding
the foregoing, the Participant will not be deemed to have been separated from
service for “Cause” hereunder unless and until there is delivered to the
Participant a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the Board then in office at a meeting of the Board
called and held for such purpose (after reasonable notice to the Participant and
an opportunity for the Participant, together with his counsel, to be heard
before the Board), finding that, in the good faith opinion of the Board, the
Participant had committed an act set forth above in this Section 11(c) and
specifying the particulars thereof in detail. Nothing herein will limit the
right of the Participant or his beneficiaries to contest the validity or
propriety of any such determination.
     (d) For purposes of this Section 11 of the Plan, the term “Competitive
Activity” means the Participant’s participation, without the written consent of
an officer of the Company, in the management of any business enterprise if such
enterprise engages in substantial and direct competition with the Company and
such enterprise’s sales of any product or service competitive with any product
or service of the Company amounted to 25% of such enterprise’s net sales for its
most recently completed fiscal year and if the Company’s net sales of said

Page 9



--------------------------------------------------------------------------------



 



THE LUBRIZOL CORPORATION
2005 STOCK INCENTIVE PLAN
product or service amounted to 25% of the Company’s net sales for its most
recently completed fiscal year. “Competitive Activity” does not include (i) the
mere ownership of securities in any such enterprise and exercise of rights
appurtenant thereto or (ii) participation in management of any such enterprise
other than in connection with the competitive operations of such enterprise.
Section 12. Amendments and Termination.
     The Board may, at any time, amend, alter or terminate the Plan, but no
amendment, alteration, or termination may be made that would impair the rights
of an Outside Director or Participant under an Award previously granted, without
the Outside Director’s or Participant’s consent, or that without the approval of
the shareholders would:
     (a) except as is provided in Sections 4(b) and 13(c) of the Plan, increase
the total number of Shares which may be issued under the Plan;
     (b) change the class of employees eligible to participate in the Plan; or
     (c) materially increase the benefits accruing to Participants under the
Plan;
so long as such approval is required by law or regulation; provided that, as
long as required by law or regulation, the provisions of Section 10 hereof may
not be amended or altered more than once every six (6) months, other than to
comport with changes in the Code, the Employee Retirement Income Security Act,
or the rules thereunder.
     The Committee may amend the terms of any Award heretofore granted (except,
with respect to Restricted Stock Awards granted pursuant to Section 10 hereof,
only to the extent not inconsistent with Rule 16b-3 under the Exchange Act or
any successor rule or statute), prospectively or retroactively, but no such
amendment may impair the rights of any Participant or Outside Director without
his consent.
Section 13. General Provisions.
     (a) No Option or other Award may be assignable or transferable by a
Participant or an Outside Director otherwise than by will or the laws of descent
and distribution, and Options and Stock Appreciation Rights may be exercised
during the Participant’s lifetime only by the Participant, or, if permissible
under applicable law, by the guardian or legal representative of the
Participant.
     (b) The term of each Award will be for a period of months or years from its
Grant Date as may be determined by the Committee or as set forth in the Plan;
provided that in no event may the term of any Incentive Stock Option or any
Stock Appreciation Right related to any Incentive Stock Option exceed a period
of ten (10) years from the Grant Date.
     (c) In the event of a merger, reorganization, consolidation,
recapitalization, stock dividend or other change in corporate structure such
that Shares are changed into or become exchangeable for a larger or smaller
number of Shares, thereafter the number of Shares subject to outstanding Awards
granted to Participants and to any Shares subject to Awards to be granted to
Participants pursuant to this Plan will be increased or decreased, as the case
may be, in direct proportion to the increase or decrease in the number of

Page 10



--------------------------------------------------------------------------------



 



THE LUBRIZOL CORPORATION
2005 STOCK INCENTIVE PLAN
Shares by reason of such change in corporate structure; provided, however, that
the number of Shares will always be a whole number, and the purchase price per
Share of any outstanding Options will, in the case of an increase in the number
of Shares, be proportionately reduced, and, in the case of a decrease in the
number of Shares, be proportionately increased. The above adjustment will also
apply to any Shares subject to Restricted Stock Awards granted to Outside
Directors pursuant to the provisions of Section 10.
     (d) No Employee may have any claim to be granted any Award under the Plan
and there is no obligation for uniformity of treatment of Employees or
Participants under the Plan.
     (e) The prospective recipient of any Award under the Plan will not, with
respect to the Award, be deemed to have become a Participant, or to have any
rights with respect to the Award, until and unless the recipient complies with
the then applicable terms and conditions.
     (f) All certificates for Shares delivered under the Plan pursuant to any
Award will be subject to any stock-transfer orders and other restrictions as the
Committee deems advisable under the rules, regulations, and other requirements
of the Securities and Exchange Commission, any stock exchange upon which the
Shares are then listed, and any applicable federal or state securities law, and
the Committee may cause a legend or legends to be put on any such certificates
to make appropriate reference to such restrictions.
     (g) Except as otherwise required in any applicable Award document or by the
terms of the Plan, Participants will not be required, under the Plan, to make
any payment other than the rendering of services.
     (h) The Company is authorized to withhold from any payment under the Plan,
whether the payment is in Shares or cash, all withholding taxes due in respect
of the payment hereunder and to take such other action as may be necessary in
the opinion of the Company to satisfy all obligations for the payment of such
taxes.
     (i) Nothing contained in this Plan prevents the Board from adopting other
or additional compensation arrangements, subject to shareholder approval if such
approval is required; and such arrangements may be either generally applicable
or applicable only in specific cases.
     (j) Nothing in the Plan interferes with or limits in any way the right of
the Company or any Subsidiary to terminate any Participant’s employment at any
time, nor does the Plan confer upon any Participant any right to continued
employment with the Company or any Subsidiary.
     (k) For Awards granted on or after February 22, 2010, the Committee may
cause to be forfeited any outstanding Award and may seek to recoup any economic
gains from any Participant who engages in conduct that was not in good faith and
that disrupts, damages, impairs or interferes with the business, reputation or
employees of the Company

Page 11



--------------------------------------------------------------------------------



 



THE LUBRIZOL CORPORATION
2005 STOCK INCENTIVE PLAN
or its Subsidiaries, including, but limited to, conduct that leads to a
restatement of the Company’s financial statements.
Section 14. Effective Date of the Plan.
     The Plan will be effective upon adoption of the Plan by the Board of
Directors of the Company. The Plan will be submitted to the shareholders of the
Company for approval within one year after its adoption by the Board of
Directors, and if the Plan is not approved by the shareholders, the Plan will be
void and of no effect. Any Awards granted under the Plan prior to the date the
Plan is submitted for approval by the shareholders will be void if the
shareholders do not approve the Plan.
Section 15. Expiration of the Plan.
     Awards may be granted under this Plan at any time prior to April 1, 2010,
on which date the Plan will expire but without affecting any outstanding awards.

Page 12